Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 25, 2019

                                     No. 04-19-00044-CV

                                   TITLE SOURCE, INC.,
                                         Appellant
                                            v.

             HOUSECANARY, INC., formerly known as Canary Analytics, Inc.,
                                  Appellee-s

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI06300
                        Honorable David A. Canales, Judge Presiding


                                        ORDER
        The appellant’s reply brief was originally due to be filed on October 30, 2019. The
appellant’s first motion for extension of time was granted, extending the deadline for filing the
reply brief to December 2, 2019. On November 20, 2019, the appellant filed a motion requesting
an additional extension of time to file the brief until December 20, 2019. The motion is
GRANTED. The appellant’s reply brief must be filed by or before December 20, 2019.


       It is so ORDERED on this 25th day of November, 2019.

                                                                           PER CURIAM




      ATTESTED TO: ____________________________
                   MICHAEL A. CRUZ,
                   Clerk of Court